      Case 3:19-cv-00677-GPC-LL Document 3 Filed 04/30/20 PageID.8 Page 1 of 2




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   Matt Stika,                                        Case No.: 19-cv-00677-GPC-LL
12                              Plaintiff,
                                                        ORDER DISMISSING ACTION
13   v.                                                 WITHOUT PREJUDICE FOR
                                                        FAILURE TO PAY FILING FEE.
14   Kevin McCauley, in his official capacity
     as a Sheriff Deputy and his individual
15
     capacity,
16                            Defendant.
17
18         This Order arises from Plaintiff’s failure to pay the filing fee for his Complaint.
19   (ECF No. 1.) All parties instituting any civil action, suit, or proceeding in a district court
20   of the United States, except an application for writ of habeas corpus, must pay a filing fee
21   of $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
22   prepay the entire fee only if the plaintiff is granted leave to proceed IFP under 28 U.S.C.
23   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). All actions
24   sought to be filed IFP under § 1915 must be accompanied by an affidavit, signed by the
25   applicant under penalty of perjury, that includes a statement of all assets which shows
26   inability to pay initial fees or give security. Civil Local Rule 3.2.a.
27   ///
28                                                  1
      Case 3:19-cv-00677-GPC-LL Document 3 Filed 04/30/20 PageID.9 Page 2 of 2




1          Here, Plaintiff filed a complaint on April 11, 2019. (ECF No. 1.) The matter was
2    transferred to this Court on April 17, 2020. (ECF No. 2.) More than one year has elapsed
3    since the filing of the complaint, and Plaintiff has yet to pay the filing fee. Consequently,
4    the Court dismisses this Action without prejudice for failure to pay the mandatory fee.
5          IT IS SO ORDERED.
6          Dated: April 30, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 2
